Exhibit 10.1

 

PREFERRED STOCK AND WARRANT PURCHASE AGREEMENT

 

by and among

 

NeoRx Corporation, as Issuer and Seller

 

and

 

BayStar Capital II, L.P. and the other parties named herein, as Purchasers

 

with respect to Seller’s

 

Series B Convertible Preferred Stock

 

and Warrants to Purchase Common Stock

 

December 3, 2003

 

--------------------------------------------------------------------------------


 

Table of Exhibits and Schedules

 

Exhibit A

 

Form of Certificate of Designations, Rights and Preferences of the Series B
Convertible Preferred Stock

 

 

 

Exhibit B

 

Form of Common Stock Purchase Warrant

 

 

 

Exhibit C

 

Form of Investor Rights Agreement

 

 

 

Exhibit D

 

Form of Opinion of Seller’s Counsel

 

 

 

Exhibit E

 

Form of Closing Escrow Agreement

 

 

 

Schedule 1

 

Purchasers and Shares of Preferred Stock and Warrants Purchased

 

 

 

Schedule 3

 

Disclosure Schedules

 

--------------------------------------------------------------------------------


 

PREFERRED STOCK AND WARRANT PURCHASE AGREEMENT (the “Agreement”) dated as of
December 3, 2003, by and among NeoRx Corporation, a Washington corporation (the
“Seller”), and BayStar Capital II, L.P. and each of the other persons listed on
Schedule 1 hereto (each is individually referred to as a “Purchaser” and
collectively, the “Purchasers”).

 

RECITALS:

 

WHEREAS, each of the Purchasers is willing to purchase from the Seller, and the
Seller desires to sell to the Purchasers, up to an aggregate of 2000 shares of
its Series B Convertible Preferred Stock, $10,000 stated value per share, par
value $0.02 per share (the “Preferred Stock”), and Common Stock Purchase
Warrants (the “Warrants”) entitling the holders thereof to purchase shares of
the Seller’s common stock, $0.02 par value (the “Common Stock”) as more fully
set forth herein.

 

NOW THEREFORE, in consideration of the mutual promises and representations,
warranties, covenants and agreements set forth herein, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I - PURCHASE AND SALE

 

1.1          Purchase and Sale.

 

(a)           On the terms and subject to the conditions set forth in this
Agreement, at the Closing (as defined in Section 2.2), the Seller will sell and
each of the Purchasers will purchase the Preferred Stock in the amounts set
forth on Schedule 1 hereto.  In addition, the Seller will sell and each
Purchaser will purchase at the Closing Warrants to purchase the number of shares
of Common Stock set forth on Schedule 1 hereto.

 

(b)           The shares of Common Stock issuable upon conversion of the
Preferred Stock are referred to herein as the “Conversion Shares,” and the
shares of Common Stock issuable upon exercise of the Warrants are referred to
herein as the “Warrant Shares.”

 

1.2          Terms of the Preferred Stock and Warrants. The terms and provisions
of the Preferred Stock are set forth in the form of Designations of Rights and
Preferences of Series B Convertible Preferred Stock, attached hereto as Exhibit
A (the “Certificate of Designation”). The terms and provisions of the Warrants
are more fully set forth in the form of Common Stock Purchase Warrant, attached
hereto as Exhibit B.

 

--------------------------------------------------------------------------------


 

1.3          Transfers; Legends.

 

(a)           (i) Except as required by federal securities laws and the
securities law of any state or other jurisdictions, the Preferred Stock,
Conversion Shares, Warrants and Warrant Shares (collectively, the “Securities”)
may be transferred, in whole or in part, by any of the Purchasers at any time. 
In the case of Preferred Stock, such transfer may be effected by delivering
written transfer instructions to the Seller, and the Seller shall reflect such
transfer on its books and records and reissue certificates evidencing the
Preferred Stock upon surrender of certificates evidencing the Preferred Stock
being transferred. Any such transfer shall be made by a Purchaser in accordance
with applicable law.  Any transferee shall agree to be bound by the terms of the
Investor Rights Agreement and this Agreement. The Seller shall reissue
certificates evidencing the Securities upon surrender of certificates evidencing
the Securities being transferred in accordance with this Section 1.3(a).

 

(ii)           In connection with any transfer of Securities other than pursuant
to an effective registration statement under the Securities Act of 1933, as
amended (the “Securities Act”), or to the Seller, the Seller may require the
transferor thereof to furnish to the Seller an opinion of counsel selected by
the transferor, such counsel and the form and substance of which opinion shall
be reasonably satisfactory to the Seller and Seller’s counsel, to the effect
that such transfer does not require registration under the Securities Act;
provided, however, that in the case of a transfer pursuant to Rule 144 under the
Securities Act, no opinion shall be required if the transferor provides the
Company with a customary seller’s representation letter, and if such sale is not
pursuant to subsection (k) of Rule 144, a customary broker’s representation
letter and Form 144.  Notwithstanding the foregoing, the Seller hereby consents
to and agrees to register on the books of the Seller and with any transfer agent
for the securities of the Seller, without any such legal opinion, any transfer
of Securities by a Purchaser to an Affiliate of such Purchaser, provided that
the transferee certifies to the Seller that it is an “accredited investor” as
defined in Rule 501(a) under the Securities Act and that it is acquiring the
Securities solely for investment purposes (subject to the qualifications hereof)
and not with a view to, or for, resale, distribution or fractionalization
thereof in whole or in part in violation of the Securities Act.

 

(iii)          An “Affiliate” means any Person (as such term is defined below)
that, directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with a Person, as such terms are used
in and construed under Rule 144 under the Securities Act. With respect to a
Purchaser, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as such Purchaser will be
deemed to be an Affiliate of such Purchaser. A “Person” means any individual or
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision of any thereof) or other entity of any kind.

 

(b)           The certificates representing the Preferred Stock shall bear the
following legends:

 

--------------------------------------------------------------------------------


 

“THE SHARES REPRESENTED BY, OR ISSUABLE UPON CONVERSION OR EXERCISE OF
SECURITIES EVIDENCED BY, THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED OR SOLD IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT UNLESS, IN THE
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY, SUCH REGISTRATION IS
NOT REQUIRED.”

 

“THE SALE, TRANSFER OR ASSIGNMENT OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN INVESTOR RIGHTS
AGREEMENT DATED AS OF DECEMBER 3, 2003, AS AMENDED FROM TIME TO TIME, AMONG THE
COMPANY AND CERTAIN HOLDERS OF ITS OUTSTANDING SECURITIES. COPIES OF SUCH
AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF
RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE COMPANY.”

 

ARTICLE II - PURCHASE PRICE AND CLOSING

 

2.1          Purchase Price. The aggregate purchase price (the “Purchase Price”)
to be paid by the Purchasers to the Seller to acquire the Preferred Stock and
the applicable Warrants shall be the total of the amounts payable by each
Purchaser, respectively, set forth beside the name of each Purchaser on
Schedule 1 hereto.  The Purchase Price paid by each Purchaser shall be placed in
escrow pending the Closing as provided in Article 6.1(b) hereof.

 

2.2          The Closing.  The closing of the transactions contemplated under
this Agreement (the “Closing”) will take place as promptly as practicable, but
no later than five (5) business days following satisfaction or waiver of the
conditions set forth in Article 6.1(a) and (b) and 6.2(a) (other than those
conditions which by their terms are not to be satisfied or waived until the
Closing), at the offices of Wiggin & Dana LLP, 400 Atlantic Street, Stamford,
Connecticut 06901.  The date on which the Closing occurs is the “Closing Date.”

 

ARTICLE III - REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

The Seller represents and warrants to the Purchasers as follows:

 

3.1          Corporate Existence and Power; Subsidiaries. The Seller and its
Subsidiaries are corporations duly incorporated, validly existing and in good
standing under the laws of the state in which they are incorporated, and have
all corporate powers required to carry on their business as now conducted. The
Seller and its Subsidiaries are duly qualified to do business as a foreign
corporation and are in good standing in each jurisdiction where the character of
the property owned or leased by them or the nature of their activities makes
such qualification

 

--------------------------------------------------------------------------------


 

necessary, except for those jurisdictions where the failure to be so qualified
would not have a Material Adverse Effect on the Seller or any of its
Subsidiaries. For purposes of this Agreement, the term “Material Adverse Effect”
means, with respect to any person or entity, a material adverse effect on its
and its Subsidiaries’ condition (financial or otherwise), business, properties,
assets, liabilities (including contingent liabilities), results of operations or
current prospects, taken as a whole. True and complete copies of the Seller’s
Articles of Incorporation, as amended (the “Articles”), and Bylaws, as amended
(the “Bylaws”), as currently in effect and as will be in effect on the Closing
Date (collectively, the “Articles and Bylaws”), have previously been provided to
the Purchasers. For purposes of this Agreement, the term “Subsidiary” or
“Subsidiaries” means, with respect to any entity, any corporation or other
organization of which securities or other ownership interests having ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions are directly or indirectly owned by such entity or
of which such entity is a partner or is, directly or indirectly, the beneficial
owner of 50% or more of any class of equity securities or equivalent profit
participation interests. The Seller has no Subsidiaries other than NeoRx
Manufacturing Group, a Washington corporation, which is wholly-owned by the
Seller.

 

3.2          Corporate Authorization. The execution, delivery and performance by
the Seller of this Agreement, and the Warrants, the Escrow Agreement (as defined
below), the Certificate of Designation, the Investor Rights Agreement, and each
of the other documents executed pursuant to and in connection with this
Agreement (collectively, the “Related Documents”), and the consummation of the
transactions contemplated hereby and thereby (including, but not limited to, the
sale and delivery of the Preferred Stock and the Warrants, and the subsequent
issuance of the Conversion Shares upon conversion of the Preferred Stock and the
Warrant Shares upon exercise of the Warrants) have been duly authorized, and no
additional corporate or shareholder action is required for the approval thereof.
The Conversion Shares and Warrant Shares have been duly reserved for issuance by
the Seller. This Agreement and the Related Documents have been or, to the extent
contemplated hereby or by the Related Documents, will be duly executed and
delivered and constitute the legal, valid and binding agreement of the Seller,
enforceable against the Seller in accordance with their terms, except as may be
limited by bankruptcy, reorganization, insolvency, moratorium and similar laws
of general application relating to or affecting the enforcement of rights of
creditors, and except as enforceability of its obligations hereunder are subject
to general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

3.3          Charter, Bylaws and Corporate Records. Except as set forth in
Schedule 3.3, the minute books of the Seller and its Subsidiaries contain
complete and accurate records of all meetings and other corporate actions of the
board of directors, committees of the board of directors, incorporators and
shareholders of the Seller and its Subsidiaries to the date hereof. All material
corporate decisions and actions have been validly made or taken. All corporate
books, including without limitation the share transfer register, comply with
applicable laws and regulations and have been regularly updated. Such books
fully and correctly reflect all the decisions of the shareholders.

 

--------------------------------------------------------------------------------


 

3.4          Governmental Authorization. Except as otherwise specifically
contemplated in this Agreement and the Related Documents, and except for: (i)
the filings referenced in Section 5.11; (ii) the filing of the Certificate of
Designation; (iii) the filing of a Form D with respect to the Preferred Stock
and Warrants under Regulation D under the Securities Act; (iv) the filing of the
Registration Statement with the Commission; (v) the application(s) to each
trading market for the listing of the Conversion Shares and the Warrant Shares
for trading thereon; and (vi) any filings required under state securities laws
that are permitted to be made after the date hereof, the execution, delivery and
performance by the Seller of this Agreement and the Related Documents, and the
consummation of the transactions contemplated hereby and thereby (including, but
not limited to, the sale and delivery of the Preferred Stock and Warrants and
the subsequent issuance of the Conversion Shares and Warrant Shares upon
conversion of the Preferred Stock or otherwise or exercise of the Warrants, as
applicable) by the Seller require no action (including, without limitation,
shareholder approval) by or in respect of, or filing with, any governmental or
regulatory body, agency, official or authority (including, without limitation,
Nasdaq).

 

3.5          Non-Contravention. The execution, delivery and performance by the
Seller of this Agreement and the Related Documents, and the consummation by the
Seller of the transactions contemplated hereby and thereby (including the
issuance of the Conversion Shares and the Warrant Shares) do not and will not
(a) contravene or conflict with the Articles (as amended by the Certificate of
Designation) and Bylaws of the Seller and its Subsidiaries or any material
agreement to which the Seller is a party or by which it is bound; (b) contravene
or conflict with or constitute a violation of any provision of any law,
regulation, judgment, injunction, order or decree binding upon or applicable to
the Seller or its Subsidiaries; (c) constitute a default (or would constitute a
default with notice or lapse of time or both) under or give rise to a right of
termination, cancellation or acceleration or loss of any benefit under any
material agreement, contract or other instrument binding upon the Seller or its
Subsidiaries or under any material license, franchise, permit or other similar
authorization held by the Seller or its Subsidiaries; or (d) result in the
creation or imposition of any Lien (as defined below) on any asset of the Seller
or its Subsidiaries. For purposes of this Agreement, the term “Lien” means, with
respect to any asset, any mortgage, lien, pledge, charge, security interest,
claim or encumbrance of any kind in respect of such asset.

 

3.6          SEC Documents. The Seller is obligated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) to file reports pursuant
to Sections 13 or 15(d) thereof (all such reports filed or required to be filed
by the Seller, including all exhibits thereto or incorporated therein by
reference, and all documents filed by the Seller under the Securities Act
hereinafter called the “SEC Documents”). The Seller has filed all reports or
other documents required to be filed under the Exchange Act. All SEC Documents
filed by the Seller (i) were prepared in all material respects in accordance
with the requirements of the Exchange Act and (ii) did not at the time they were
filed (or, if amended or superseded by a filing prior to the date hereof, then
on the date of such filing) contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The Seller has previously delivered or made
available to the Purchaser a correct and complete copy of each

 

--------------------------------------------------------------------------------


 

proxy statement and report which the Seller filed with the Securities and
Exchange Commission (the “SEC” or the “Commission”) under the Exchange Act for
any period ending on or after December 31, 2002 (the “Recent Reports”). None of
the information about the Seller or any of its Subsidiaries which has been
disclosed to the Purchasers herein or in the course of discussions and
negotiations with respect hereto which is not disclosed in the Recent Reports is
or was required to be so disclosed, and no material non-public information has
been disclosed to the Purchasers.

 

3.7          Financial Statements. Each of the Seller’s (i) audited consolidated
balance sheet and related consolidated statements of income, cash flows and
changes in shareholders’ equity (including the related notes) as of and for the
years ended December 31, 2002 and December 31, 2001 and (ii) the Seller’s
unaudited consolidated balance sheet and related consolidated statements of
income, cash flows and changes in shareholders’ equity as of and for the nine
months ended September 30, 2003, as contained in the Recent Reports (both of (i)
and (ii), collectively, the “Seller’s Financial Statements” or the “Financial
Statements”) (x) present fairly in all material respects the financial position
of the Seller and its Subsidiaries on a consolidated basis as of the dates
thereof and the results of operations, cash flows and shareholders’ equity as of
and for each of the periods then ended, except that the unaudited financial
statements are subject to normal year-end adjustments, and (y) were prepared in
accordance with United States generally accepted accounting principals (“GAAP”)
applied on a consistent basis throughout the periods involved, in each case,
except as otherwise indicated in the notes thereto.

 

3.8          Compliance with Law. The Seller and its Subsidiaries are in
compliance and have conducted their business so as to comply with all laws,
rules and regulations, judgments, decrees or orders of any court, administrative
agency, commission, regulatory authority or other governmental authority or
instrumentality, domestic or foreign, applicable to their operations, the
violation of which would reasonably be expected to have a Material Adverse
Effect. There are no judgments or orders, injunctions, decrees, stipulations or
awards (whether rendered by a court or administrative agency or by arbitration),
including any such actions relating to affirmative action claims or claims of
discrimination, against the Seller or its Subsidiaries or against any of their
properties or businesses, the impact of which would reasonably be expected to
have a Material Adverse Effect.

 

3.9          No Defaults. The Seller and its Subsidiaries are not, nor, to their
knowledge, would they be with the passage of time, giving of notice, or both,
(i) in violation of any provision of their Articles and Bylaws (ii) in default
or violation of any term, condition or provision of (A) any judgment, decree,
order, injunction or stipulation applicable to the Seller or its Subsidiaries or
(B) any material agreement, note, mortgage, indenture, contract, lease or
instrument, permit, concession, franchise or license to which the Seller or its
Subsidiaries are a party or by which the Seller or its Subsidiaries or their
properties or assets may be bound, and no circumstances exist which would
entitle any party to any material agreement, note, mortgage, indenture,
contract, lease or instrument to which such Seller or its Subsidiaries are a
party, to terminate such as a result of such Seller or its Subsidiaries, having
failed to meet any material provision thereof

 

--------------------------------------------------------------------------------


 

including, but not limited to, meeting any applicable milestone under any
material agreement or contract.

 

3.10        Litigation. Except as disclosed in the Recent Reports or on
Schedule 3.10, there is no action, suit, proceeding, judgment, claim or
investigation pending or, to the best knowledge of the Seller, threatened
against the Seller and its Subsidiaries which could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on the
Seller and its Subsidiaries taken as a whole or which in any manner challenges
or seeks to prevent, enjoin, alter or materially delay any of the transactions
contemplated hereby, and to the knowledge of the Seller or its Subsidiaries,
there is no reasonable basis for the assertion of any of the foregoing.  There
are no claims or complaints existing or, to the knowledge of the Seller or its
Subsidiaries, threatened for product liability in respect of any product of the
Seller or its Subsidiaries, and the Seller and its Subsidiaries are not aware of
any reasonable basis for the assertion of any such claim.

 

3.11        Absence of Certain Changes. Since December 31, 2002, the Seller has
conducted its business only in the ordinary course and there has not occurred,
except as set forth in the Recent Reports or any exhibit thereto or incorporated
by reference therein:

 

(a)           Any event that would reasonably be expected to have a Material
Adverse Effect on the Seller and its Subsidiaries;

 

(b)           Any amendments or changes in the Articles or Bylaws of the Seller
and its Subsidiaries, other than on account of the filing of the Certificate of
Designation;

 

(c)           Any damage, destruction or loss, whether or not covered by
insurance, that would, individually or in the aggregate, have or would
reasonably be expected to have, a Material Adverse Effect on the Seller and its
Subsidiaries;

 

(d)           Except as set forth on Schedule 3.11, any

 

(i)            incurrence, assumption or guarantee by the Seller or its
Subsidiaries of any debt for borrowed money other than for equipment leases;

 

(ii)           issuance or sale of any securities convertible into or
exchangeable for securities of the Seller other than to directors, employees and
consultants pursuant to existing equity compensation or stock purchase plans of
the Seller;

 

--------------------------------------------------------------------------------


 

(iii)          issuance or sale of options or other rights to acquire from the
Seller or its Subsidiaries, directly or indirectly, securities of the Seller or
any securities convertible into or exchangeable for any such securities, other
than options issued to directors, employees and consultants in the ordinary
course of business in accordance with past practice;

 

(iv)          issuance or sale of any stock, bond or other corporate security;

 

(v)           discharge or satisfaction of any material Lien, other than current
liabilities incurred since December 31, 2001 in the ordinary course of business;

 

(vi)          declaration or making any payment or distribution to shareholders
or purchase or redemption of any share of its capital stock or other security
other than pursuant to existing equity compensation or stock purchase plans of
the Seller and other than the payment of mandatory dividends on the Seller’s
$2.4375 Convertible Exchangeable Preferred Stock, Series 1 (the “Series 1
Stock”);

 

(vii)         sale, assignment or transfer of any of its intangible assets
except in the ordinary course of business, or cancellation of any debt or claim
except in the ordinary course of business;

 

(viii)        waiver of any right of substantial value whether or not in the
ordinary course of business;

 

(ix)           material change in officer compensation except in the ordinary
course of business and consistent with past practices; or

 

(x)            other commitment (contingent or otherwise) to do any of the
foregoing.

 

(e)           Any creation, sufferance or assumption by the Seller or any of its
Subsidiaries of any Lien on any asset (other than Liens in connection with
equipment leases and working capital lines of credit set forth on Schedule 3.11)
or any making of any loan, advance or capital contribution to or investment in
any Person in an aggregate amount which exceeds $25,000 outstanding at any time;

 

(f)            Any entry into, amendment of, relinquishment, termination or
non-renewal by the Seller or its Subsidiaries of any material contract, license,
lease, transaction, commitment or other right or obligation, other than in the
ordinary course of business; or

 

--------------------------------------------------------------------------------


 

(g)           Any transfer or grant of a right with respect to the trademarks,
trade names, service marks, trade secrets, copyrights or other intellectual
property rights owned or licensed by the Seller or its Subsidiaries, except as
among the Seller and its Subsidiaries.

 

3.12        No Undisclosed Liabilities. Except as set forth in the Recent
Reports, and except for liabilities and obligations incurred in the ordinary
course of business since December 31, 2002, as of the date hereof, (i) the
Seller and its Subsidiaries do not have any material liabilities or obligations
(absolute, accrued, contingent or otherwise) which, and (ii) there has not been
any aspect of the prior or current conduct of the business of the Seller or its
Subsidiaries which may form the basis for any material claim by any third party
which if asserted could result in any such material liabilities or obligations
which, are not fully reflected, reserved against or disclosed in the balance
sheet of the Seller as at December 31, 2002.

 

3.13        Taxes. All tax returns and tax reports required to be filed with
respect to the income, operations, business or assets of the Seller and its
Subsidiaries have been timely filed (or appropriate extensions have been
obtained) with the appropriate governmental agencies in all jurisdictions in
which such returns and reports are required to be filed, and all of the
foregoing as filed are correct and complete and, in all material respects,
reflect accurately all liability for taxes of the Seller and its Subsidiaries
for the periods to which such returns relate, and all amounts shown as owing
thereon have been paid. All income, profits, franchise, sales, use, value added,
occupancy, property, excise, payroll, withholding, FICA, FUTA and other taxes
(including interest and penalties), if any, collectible or payable by the Seller
and its Subsidiaries or relating to or chargeable against any of its material
assets, revenues or income or relating to any employee, independent contractor,
creditor, shareholder or other third party through the Closing Date, were fully
collected and paid by such date if due by such date or provided for by adequate
reserves in the Financial Statements as of and for the periods ended
December 31, 2002 (other than taxes accruing after such date) and all similar
items due through the Closing Date will have been fully paid by that date or
provided for by adequate reserves, whether or not any such taxes were reported
or reflected in any tax returns or filings. No taxation authority has sought to
audit the records of the Seller or any of its Subsidiaries for the purpose of
verifying or disputing any tax returns, reports or related information and
disclosures provided to such taxation authority, or for the Seller’s or any of
its Subsidiaries’ alleged failure to provide any such tax returns, reports or
related information and disclosure. Except as set forth in Schedule 3.13, no
material claims or deficiencies have been asserted against or inquiries raised
with the Seller or any of its Subsidiaries with respect to any taxes or other
governmental charges or levies which have not been paid or otherwise satisfied,
including claims that, or inquiries whether, the Seller or any of its
Subsidiaries has not filed a tax return that it was required to file, and, to
the best of the Seller’s knowledge, there exists no reasonable basis for the
making of any such claims or inquiries. Neither the Seller nor any of its
Subsidiaries has waived any restrictions on assessment or collection of taxes or
consented to the extension of any statute of limitations relating to taxation.

 

--------------------------------------------------------------------------------


 

3.14        Interests of Officers, Directors and Other Affiliates. The
description of any interest held, directly or indirectly, by any officer,
director or other Affiliate of the Seller or its Subsidiaries (other than the
interests of the Seller and its Subsidiaries in such assets) in any property,
real or personal, tangible or intangible, used in or pertaining to Seller’s
business, including any interest in the Intellectual Property (as defined in
Section 3.15 hereof), as set forth in the Recent Reports or any exhibit thereto
or incorporated by reference therein, is true and complete in all material
respects, and no officer, director or other Affiliate of the Seller or its
Subsidiaries has any interest in any property, real or personal, tangible or
intangible, used in or pertaining to the Seller’s business, including the
Seller’s Intellectual Property, other than as set forth in the Recent Reports or
any exhibit thereto or incorporated by reference therein.

 

3.15        Intellectual Property. Other than as set forth in the Recent Reports
or any exhibit thereto or incorporated by reference therein:

 

(a)           the Seller or a Subsidiary thereof has the right to use or owns
all foreign and domestic patents, patent rights, trademarks, service marks,
trade names, brands and copyrights (whether or not registered and, if
applicable, including pending applications for registration) that it uses for
the conduct of the business now being conducted by the Seller and its
Subsidiaries (collectively, the “Intellectual Property”), in each case the lack
of which would be reasonably expected to have a Material Adverse Effect. To the
Seller’s knowledge and except as identified on Schedule 3.15, the interest of
the Seller or a Subsidiary in the Intellectual Property is not subject to any
Liens or rights of others;

 

(b)           no royalties or fees (license or otherwise) are payable by the
Seller or its Subsidiaries to any Person by reason of the ownership or use of
any of the Intellectual Property except as set forth on Schedule 3.15;

 

(c)           there have been no claims made against the Seller or its
Subsidiaries asserting the invalidity, abuse, misuse, or unenforceability of any
of the Intellectual Property, and, to its knowledge, there are no reasonable
grounds for any such claims;

 

(d)           neither the Seller nor its Subsidiaries have made any claim of any
infringement by others of its rights in the Intellectual Property, and to the
best of the Seller’s knowledge, no reasonable grounds for such claims exist; and

 

(e)           neither the Seller nor its Subsidiaries have received notice that
it is in conflict with or infringing upon the asserted rights of others in
connection with the Intellectual Property.

 

3.16        Restrictions on Business Activities. Other than as set forth in the
Recent Reports or any exhibit thereto or incorporated by reference therein,
there is no agreement, judgment, injunction, order or decree binding upon the
Seller or its Subsidiaries which has or could

 

--------------------------------------------------------------------------------


 

reasonably be expected to have the effect of prohibiting or materially impairing
any business practice of the Seller or its Subsidiaries, any acquisition of
property by the Seller or its Subsidiaries or the conduct of business by the
Seller or its Subsidiaries as currently conducted or as currently proposed to be
conducted by the Seller.

 

3.17        Preemptive Rights. None of the shareholders of the Seller possess
any preemptive rights in respect of the Preferred Stock or the Warrants, or the
Conversion Shares or the Warrant Shares to be issued to the Purchasers upon
conversion of the Preferred Stock or exercise of the Warrants, as applicable.

 

3.18        Insurance. The insurance policies providing insurance coverage to
the Seller or its Subsidiaries including for product liability are adequate for
the business conducted by the Seller and its Subsidiaries (currently limited to
the testing phase) and are sufficient for compliance by the Seller and its
Subsidiaries with all requirements of law and all material agreements to which
the Seller or its Subsidiaries are a party or by which any of their assets are
bound. All of such policies are in full force and effect and are valid and
enforceable in accordance with their terms, and the Seller and its Subsidiaries
have complied with all material terms and conditions of such policies, including
premium payments. None of the insurance carriers has indicated to the Seller or
its Subsidiaries an intention to cancel any such policy.

 

3.19        Subsidiaries and Investments. Except as set forth in the Recent
Reports or any exhibit thereto or incorporated by reference therein, the Seller
has no Investments. For purposes of this Agreement, the term “Investments” shall
mean, with respect to any Person, all advances, loans or extensions of credit to
any other Person, all purchases or commitments to purchase any stock, bonds,
notes, debentures or other securities of any other Person, and any other
investment in any other Person, including partnerships or joint ventures
(whether by capital contribution or otherwise) or other similar arrangement
(whether written or oral) with any Person, including but not limited to
arrangements in which (i) the Person shares profits and losses, (ii) any such
other Person has the right to obligate or bind the Person to any third party, or
(iii) the Person may be wholly or partially liable for the debts or obligations
of such partnership, joint venture or other arrangement.

 

3.20        Capitalization. (a) The authorized capital stock of the Seller
consists of 60,000,000 shares of common stock, $0.02 par value per share, of
which 27,960,632 shares are issued and outstanding as of the date hereof, and
3,000,000 shares of preferred stock, issuable in one or more classes or series,
with such relative rights and preferences as the Board of Directors may
determine, none of which has been authorized for issuance other than as follows:

 

(i)            1,120,000 shares have been designated $2.4375 Convertible
Exchangeable Preferred Stock, Series 1, $0.02 par value, of which 205,340 shares
are outstanding and as to which there is no obligation (including any contingent
obligation) to issue any additional such shares;

 

--------------------------------------------------------------------------------


 

(ii)         600,000 shares have been designated Series A Junior Participating
Preferred Stock, $0.02 pare value, of which no shares are outstanding and as to
which there is no obligation (including any contingent obligation) to issue any
such shares, other than in accordance with the Rights Agreement between Seller
and First Interstate Bank of Washington, NA, as Rights Agent, dated as of
April 10, 1996, as amended (the “Rights Plan”); and

 

(iii)        A number of shares equal to the number set forth on Schedule 1
hereto will be, immediately prior to the Closing of this Agreement, designated
as the Series B Convertible Preferred Stock, $0.02 par value, of which no shares
are issued and outstanding immediately prior to the execution of this Agreement.

 

(b)           All shares of the Seller’s issued and outstanding capital stock
have been duly authorized, are validly issued and outstanding, and are fully
paid and nonassessable. No securities issued by the Seller from the date of its
incorporation to the date hereof were issued in violation of any statutory or
common law preemptive rights. There are no dividends which have accrued or been
declared but are unpaid on the capital stock of the Seller. All taxes required
to be paid by Seller in connection with the issuance and any transfers of the
Seller’s capital stock have been paid. All permits or authorizations required to
be obtained from or registrations required to be effected with any Person in
connection with any and all issuances of securities of the Seller from the date
of the Seller’s incorporation to the date hereof have been obtained or effected,
and all securities of the Seller have been issued and are held in accordance
with the provisions of all applicable securities or other laws.

 

3.21        Options, Warrants, Rights. Except as set forth in Section 3.20 or on
Schedule 3.21, there are no outstanding (a) securities, notes or instruments
convertible into or exercisable for any of the capital stock or other equity
interests of the Seller or its Subsidiaries; (b) options, warrants,
subscriptions or other rights to acquire capital stock or other equity interests
of the Seller or its Subsidiaries; or (c) commitments, agreements or
understandings of any kind, including employee benefit arrangements, relating to
the issuance or repurchase by the Seller or its Subsidiaries of any capital
stock or other equity interests of the Seller or its Subsidiaries, any such
securities or instruments convertible or exercisable for securities or any such
options, warrants or rights. Other than the rights of the Purchasers under the
Preferred Stock and the Warrants, and except as set forth on Schedule 3.21,
neither the Seller nor the Subsidiaries have granted anti-dilution rights to any
person or entity in connection with any outstanding option, warrant,
subscription or any other instrument convertible or exercisable for the
securities of the Seller or any of its Subsidiaries. Other than the rights
granted to the Purchasers under the Investor Rights Agreement, there are no
outstanding rights which permit the holder thereof to cause the Seller or the
Subsidiaries to file a registration statement under the Securities Act or which
permit the holder thereof to include securities of the Seller or any of its
Subsidiaries in a registration statement filed by the Seller or any of its
Subsidiaries under the Securities Act, and there are no outstanding agreements
or other commitments which otherwise relate to the

 

--------------------------------------------------------------------------------


 

registration of any securities of the Seller or any of its Subsidiaries for sale
or distribution in any jurisdiction, except as set forth on Schedule 3.21.

 

3.22        Employees, Employment Agreements and Employee Benefit Plans. Except
as set forth in the Recent Reports or any exhibit thereto or incorporated by
reference therein or on Schedule 3.22, there are no employment, consulting,
severance or indemnification arrangements, agreements, or understandings between
the Seller and any officer, director, consultant or employee of the Seller or
its Subsidiaries (the “Employment Agreements”). No Employment Agreement provides
for the acceleration or change in the award, grant, vesting or determination of
options, warrants, rights, severance payments, or other contingent obligations
of any nature whatsoever of the Seller or its Subsidiaries in favor of any such
parties in connection with the transactions contemplated by this Agreement.
Except as disclosed in the Recent Reports or on Schedule 3.22, the terms of
employment or engagement of all directors, officers, employees, agents,
consultants and professional advisors of the Seller and its Subsidiaries are
such that their employment or engagement may be terminated upon not more than
two weeks’ notice given at any time without liability for payment of
compensation or damages and the Seller and its Subsidiaries have not entered
into any agreement or arrangement for the management of their business or any
part thereof other than with their directors or employees.

 

3.23        Absence of Certain Business Practices. Neither the Seller, nor any
Affiliate of the Seller, nor to the knowledge of the Seller, any agent or
employee of the Seller, any other Person acting on behalf of or associated with
the Seller, or any individual related to any of the foregoing Persons, acting
alone or together, has: (a) received, directly or indirectly, any rebates,
payments, commissions, promotional allowances or any other economic benefits,
regardless of their nature or type, from any customer, supplier, trading
company, shipping company, governmental employee or other Person with whom the
Seller has done business directly or indirectly; or (b) directly or indirectly,
given or agreed to give any gift or similar benefit to any customer, supplier,
trading company, shipping company, governmental employee or other Person who is
or may be in a position to help or hinder the business of the Seller (or assist
the Seller in connection with any actual or proposed transaction) which (i) may
subject the Seller to any damage or penalty in any civil, criminal or
governmental litigation or proceeding, (ii) if not given in the past, may have
had an adverse effect on the Seller or (iii) if not continued in the future, may
adversely affect the assets, business, operations or prospects of the Seller or
subject the Seller to suit or penalty in any private or governmental litigation
or proceeding.

 

3.24        Products and Services. To the knowledge of the Seller and except as
disclosed in the Recent Reports or any exhibit thereto or incorporated by
reference therein, there exists no set of facts (i) which could furnish a basis
for the withdrawal, suspension or cancellation of any registration, license,
permit or other governmental approval or consent of any governmental or
regulatory agency with respect to any product or service developed or provided
by the Seller or its Subsidiaries, (ii) which could furnish a basis for the
withdrawal, suspension or cancellation by order of any state, federal or foreign
court of law of any product or service, or (iii) which would be reasonably
expected to have a Material Adverse Effect on the continued operation of any

 

--------------------------------------------------------------------------------


 

facility of the Seller or its Subsidiaries or which could otherwise cause the
Seller or its Subsidiaries to withdraw, suspend or cancel any such product or
service from the market or to change the marketing classification of any such
product or service. Each product or service provided by Seller or its
Subsidiaries has been provided in accordance in all material respects with the
specifications under which such product or service normally is and has been
provided and the provisions of all applicable laws or regulations.

 

3.25        Environmental Matters. None of the premises or any properties owned,
occupied or leased by the Seller or its Subsidiaries (the “Premises”) has been
used by the Seller or the Subsidiaries or, to the Seller’s knowledge, by any
other Person, to manufacture, treat, store, or dispose of any substance that has
been designated to be a “hazardous substance” under applicable Environmental
Laws (hereinafter defined) (“Hazardous Substances”) in violation of any
applicable Environmental Laws, violation of which would reasonable be expected
to have a Material Adverse Effect. To its knowledge, the Seller and its
Subsidiaries have not disposed of, discharged, emitted or released any Hazardous
Substances which would require, under applicable Environmental Laws,
remediation, investigation or similar response activity. Except as set forth in
the Recent Reports or Schedule 3.25, no Hazardous Substances are present as a
result of the actions of the Seller or its Subsidiaries or, to the Seller’s
knowledge, any other Person, in, on or under the Premises which would give rise
to any liability or clean-up obligations of the Seller or its Subsidiaries under
applicable Environmental Laws, the impact of which would reasonably be expected
to have a Material Adverse Effect. The Seller and, to the Seller’s knowledge,
any other Person for whose conduct it may be responsible pursuant to an
agreement or by operation of law, are in compliance with all laws, regulations
and other federal, state or local governmental requirements, and all applicable
judgments, orders, writs, notices, decrees, permits, licenses, approvals,
consents or injunctions in effect on the date of this Agreement relating to the
generation, management, handling, transportation, treatment, disposal, storage,
delivery, discharge, release or emission of any Hazardous Substance (the
“Environmental Laws”) the noncompliance with which would reasonably be expected
to have a Material Adverse Effect. Neither the Seller nor, to the Seller’s
knowledge, any other Person for whose conduct it may be responsible pursuant to
an agreement or by operation of law has received any written complaint, notice,
order, or citation of any actual, threatened or alleged noncompliance with any
of the Environmental Laws, the violation of which would reasonably be expected
to have a Material Adverse Effect, and there is no proceeding, suit or
investigation pending or, to the Seller’s knowledge, threatened against the
Seller or, to the Seller’s knowledge, any such Person with respect to any
violation or alleged violation of such Environmental Laws, and, to the knowledge
of the Seller, there is no basis for the institution of any such proceeding,
suit or investigation.

 

3.26        Licenses; Compliance With FDA and Other Regulatory Requirements.

 

(a)           General. Except as disclosed in the Recent Reports or any exhibit
thereto or incorporated by reference therein, the Seller holds all material
authorizations, consents, approvals, franchises, licenses and permits required
under applicable law or regulation for the operation of the business of the
Seller and its Subsidiaries as presently operated (the

 

--------------------------------------------------------------------------------


 

“Governmental Authorizations”). All the Governmental Authorizations have been
duly issued or obtained and are in full force and effect, and the Seller and its
Subsidiaries are in material compliance with the terms of all the Governmental
Authorizations. The Seller and its Subsidiaries have not engaged in any activity
that, to their knowledge, would cause revocation or suspension of any such
Governmental Authorizations. The Seller has no knowledge of any facts which
could reasonably be expected to cause the Seller to believe that the
Governmental Authorizations will not be renewed by the appropriate governmental
authorities in the ordinary course. Neither the execution, delivery nor
performance of this Agreement shall adversely affect the status of any of the
Governmental Authorizations.

 

(b)           Regulatory Authorities. Without limiting the generality of the
representations and warranties made in paragraph (a) above, the Seller
represents and warrants that (i) the Seller and each of its Subsidiaries is in
material compliance with all applicable provisions of the United States Federal
Food, Drug, and Cosmetic Act and the rules and regulations promulgated
thereunder (the “FDC Act”) and equivalent laws, rules and regulations in
jurisdictions outside the United States in which the Seller or its Subsidiaries
do business, (ii) its products and those of each of its Subsidiaries that are in
the Seller’s control are not adulterated or misbranded and are in lawful
distribution, (iii) all of the products marketed by and within the control of
the Seller comply in all material respects with any conditions of approval and
the terms of the application by the Seller to the appropriate Regulatory
Authorities, (iv) to the knowledge of the Seller or its Subsidiaries, no
Regulatory Authority has initiated legal action with respect to the
manufacturing of the Seller’s products, such as seizures or required recalls,
and Seller uses best efforts to comply with applicable good manufacturing
practice regulations, (v) its products are labeled and promoted by the Seller
and its representatives in substantial compliance with the applicable terms of
the marketing applications submitted by the Seller to the Regulatory Authorities
and the provisions of the FDC Act and foreign equivalents, (vi) all adverse
events that were known to and required to be reported by Seller to the
Regulatory Authorities have been reported to the Regulatory Authorities in a
timely manner, (vii) neither the Seller nor any of its Subsidiaries is, to their
knowledge, employing or utilizing the services of any individual who has been
debarred under the FDC Act or foreign equivalents, (viii) all stability studies
required to be performed for products distributed by the Seller or any of its
Subsidiaries have been completed or are ongoing in material compliance with the
applicable Regulatory Authority requirements, (ix) any products exported by the
Seller or any of its Subsidiaries have been exported in compliance with the FDC
Act and (x) the Seller and its Subsidiaries is in compliance in all material
respects with all applicable provisions of the Controlled Substances Act.  For
purposes of this Article 3.26, “Regulatory Authority” means any governmental
authority in a country or region that regulates the manufacture or sale of
Seller’s products, including, but not limited to, the United States Food and
Drug Administration.

 

3.27        Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement, based upon any arrangement made by
or on behalf of the Seller, which would make any Purchaser liable for any fees
or commissions.

 

--------------------------------------------------------------------------------


 

3.28        Securities Laws. Neither the Seller nor its Subsidiaries nor any
agent acting on behalf of the Seller or its Subsidiaries has taken or will take
any action which might cause this Agreement or the Preferred Stock or Warrants
to violate the Securities Act or the Exchange Act or any rules or regulations
promulgated thereunder, as in effect on the Closing Date. Assuming that all of
the representations and warranties of the Purchasers set forth in Article IV are
true, all offers and sales of capital stock, securities and notes of the Seller
were conducted and completed in compliance with the Securities Act. All shares
of capital stock and other securities issued by the Seller and its Subsidiaries
prior to the date hereof have been issued in transactions that were either
registered offerings or were exempt from the registration requirements under the
Securities Act and all applicable state securities or “blue sky” laws and in
compliance with all applicable corporate laws.

 

3.29        Disclosure. No representation or warranty made by the Seller in this
Agreement or the Related Documents or in any Schedule or Exhibit hereto or
thereto, contains or will contain any untrue statement of a material fact, or
omits to state a material fact necessary to make the statements or facts
contained herein or therein not misleading in light of the circumstances under
which they were furnished.

 

3.30        Poison Pill. The Seller and its Board of Directors have taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Seller’s
Articles of Incorporation (or similar charter documents) or the laws of its
state of incorporation that is or could become applicable to the Purchasers as a
result of the Purchasers and the Seller fulfilling their obligations or
exercising their rights under this Agreement and the Related Documents,
including without limitation the Company’s issuance of the Securities and the
Purchasers’ ownership of the Securities.

 

ARTICLE IV - REPRESENTATIONS AND WARRANTIES OF THE
PURCHASERS

 

Each Purchaser, for itself only, hereby severally and not jointly, represents
and warrants to the Seller as follows:

 

4.1          Existence and Power. The Purchaser, if not a natural person, is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of such Purchaser’s organization. Such Purchaser has all powers
required to bind it to the representations, warranties and covenants set forth
herein.

 

4.2          Authorization. The execution, delivery and performance by the
Purchaser of this Agreement, the Related Documents to which such Purchaser is a
party, and the consummation by the Purchaser of the transactions contemplated
hereby and thereby have been duly authorized,

 

--------------------------------------------------------------------------------


 

and no additional action is required for the approval of this Agreement or the
Related Documents. This Agreement and the Related Documents to which the
Purchaser is a party have been or, to the extent contemplated hereby, will be
duly executed and delivered and constitute valid and binding agreements of the
Purchaser, enforceable against such Purchaser in accordance with their terms,
except as may be limited by bankruptcy, reorganization, insolvency, moratorium
and similar laws of general application relating to or affecting the enforcement
of rights of creditors and except that enforceability of their obligations
thereunder are subject to general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).

 

4.3          Investment. The Purchaser is acquiring the securities described
herein for its own account and not with a view to, or for sale in connection
with, any distribution thereof, nor with the intention of distributing or
reselling the same, provided, however, that by making the representation herein,
the Purchaser does not agree to hold any of the securities for any minimum or
other specific term and reserves the right to dispose of the securities at any
time in accordance with or pursuant to a registration statement or an exemption
under the Securities Act. The Purchaser is aware that none of the securities has
been registered under the Securities Act or under applicable state securities or
blue sky laws. The Purchaser is an “Accredited Investor” as such term is defined
in Rule 501 of Regulation D, as promulgated under the Securities Act.

 

4.4          Reliance on Exemptions. The Purchaser understands that the shares
of Preferred Stock and Warrants are being offered and sold to such Purchaser in
reliance upon specific exemptions from the registration requirements of United
States federal and state securities laws and that the Seller is relying upon the
truth and accuracy of, and such Purchaser’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of such Purchaser to acquire the securities.

 

4.5          Experience of the Purchaser. The Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. The Purchaser is able to bear
the economic risk of an investment in the securities and, at the present time,
is able to afford a complete loss of such investment.

 

4.6          General Solicitation. The Purchaser is not purchasing the
securities as a result of any advertisement, article, notice or other
communication regarding the securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.

 

--------------------------------------------------------------------------------


 

ARTICLE V - COVENANTS OF THE SELLER AND PURCHASERS

 

5.1          Insurance. The Seller and its Subsidiaries shall, from time to time
upon the written request of any Purchaser, promptly furnish or cause to be
furnished to the Purchaser evidence, in form and substance reasonably
satisfactory to the Purchaser, of the maintenance of all insurance maintained by
it for loss or damage by fire and other hazards, damage or injury to persons and
property, including from product liability, and under workmen’s compensation
laws.

 

5.2          Reporting Obligations. So long as any of the Preferred Stock is
outstanding, and so long as any Warrant has not been exercised and has not
expired by its terms, the Seller shall furnish to the Purchasers, or any other
persons who hold any of the Preferred Stock or Warrants (provided that such
subsequent holders give notice to the Seller that they hold Preferred Stock or
Warrants and furnish their addresses) promptly upon their becoming available one
copy of (A) each report, notice or proxy statement sent by the Seller to its
shareholders generally, and of each regular or periodic report (pursuant to the
Exchange Act) and (B) any registration statement, prospectus or written
communication pursuant to the Securities Act relating to the issuance or
registration of Conversion Shares and the Warrant Shares and filed by the Seller
with the Commission or any securities market or exchange on which shares of
Common Stock are listed; provided, however, that the Company shall have no
obligation to deliver periodic reports (pursuant to the Exchange Act) under this
Section 5.2 to the extent such reports are publicly available.

 

The Purchasers are hereby authorized to deliver a copy of any financial
statement or any other information relating to the business, operations or
financial condition of the Seller which may have been furnished to the
Purchasers hereunder, to any regulatory body or agency having jurisdiction over
the Purchasers or to any Person which shall, or shall have right or obligation
to succeed to all or any part of the Purchasers’ interest in the Seller or this
Agreement.

 

5.3          Investigation. The representations, warranties, covenants and
agreements set forth in this Agreement shall not be affected or diminished in
any way by any investigation (or failure to investigate) at any time by or on
behalf of the party for whose benefit such representations, warranties,
covenants and agreements were made. Without limiting the generality of the
foregoing, the inability or failure of the Purchasers to discover any breach,
default or misrepresentation by the Seller under this Agreement or the Related
Documents (including under any certificate furnished pursuant to this
Agreement), notwithstanding the exercise by the Purchasers or other holders of
the Preferred Stock of their rights hereunder to conduct an investigation shall
not in any way diminish any liability hereunder.

 

5.4          Further Assurances. The Seller shall, at its cost and expense, upon
written request of the Purchasers, duly execute and deliver, or cause to be duly
executed and delivered, to the Purchasers such further instruments and do and
cause to be done such further acts as may be necessary, advisable or proper, in
the absolute discretion of the Purchasers, to carry out more effectually the
provisions and purposes of this Agreement. The parties shall use their best
efforts to timely satisfy each of the conditions described in Article VI of this
Agreement.

 

--------------------------------------------------------------------------------


 

5.5          Use of Proceeds. The Seller covenants and agrees that the proceeds
of the Purchase Price shall be used by the Seller for working capital and
general corporate purposes; under no circumstances shall any portion of the
proceeds be applied to:

 

(i)            accelerated repayment of debt existing on the date hereof;

 

(ii)           the payment of dividends or other distributions on any capital
stock of the Seller other than the Preferred Stock and mandatory dividends
payable on the Series 1 Stock;

 

(iii)          increased executive compensation or loans to officers, employees,
shareholders or directors, unless approved by a disinterested majority of the
Board of Directors;

 

(iv)          the purchase of debt or equity securities of any person,
including, without limitation, the Seller and its Subsidiaries, except in
connection with investment of excess cash in high quality (A1/P1 or better)
money market instruments having maturities of one year or less; or

 

(v)           any expenditure not directly related to the business of the
Seller.

 

5.6          Corporate Existence. So long as a Purchaser owns Preferred Stock,
Warrants, Conversion Shares or Warrant Shares, the Seller shall preserve and
maintain and cause its Subsidiaries to preserve and maintain their corporate
existence and good standing in the jurisdiction of their incorporation and the
rights, privileges and franchises of the Seller and its Subsidiaries (except, in
each case, in the event of a merger or consolidation in which the Seller or its
Subsidiaries, as applicable, is not the surviving entity) in each case where
failure to so preserve or maintain would reasonably be expected to have a
Material Adverse Effect on the financial condition, business or operations of
the Seller and its Subsidiaries taken as a whole.

 

5.7          Licenses. The Seller shall, and shall cause its Subsidiaries to,
maintain at all times all material licenses or permits necessary to the conduct
of its business and as required by any governmental agency or instrumentality
thereof, including without limitation all FDA clearances and approvals.

 

5.8          Like Treatment of Purchasers and Holders.  Neither the Seller nor
any of its affiliates shall, directly or indirectly, pay or cause to be paid any
consideration (immediate or contingent), whether by way of interest, fee,
payment for redemption, conversion or exercise of the Securities, or otherwise,
to any Purchaser or holder of Securities, for or as an inducement to, or in
connection with the solicitation of, any consent, waiver or amendment to any
terms or

 

--------------------------------------------------------------------------------


 

provisions of this Agreement or the Related Documents, unless such consideration
is required to be paid to all Purchasers or holders of Securities bound by such
consent, waiver or amendment.  The Seller shall not, directly or indirectly,
redeem any Securities unless such offer of redemption is made pro rata to all
Purchasers or holders of Securities, as the case may be, on identical terms.

 

5.9          Taxes and Claims. The Seller and its Subsidiaries shall duly pay
and discharge (a) all material taxes, assessments and governmental charges upon
or against the Seller or its properties or assets prior to the date on which
penalties attach thereto, unless and to the extent that such taxes are being
diligently contested in good faith and by appropriate proceedings, and
appropriate reserves therefor have been established, and (b) all material lawful
claims, whether for labor, materials, supplies, services or anything else which
might or could, if unpaid, become a lien or charge upon the properties or assets
of the Seller or its Subsidiaries unless and to the extent only that the same
are being diligently contested in good faith and by appropriate proceedings and
appropriate reserves therefor have been established.

 

5.10        Perform Covenants. The Seller shall (a) make full and timely payment
of any and all payments on the Preferred Stock, and all other obligations of the
Seller to the Purchasers in connection therewith, whether now existing or
hereafter arising, and (b) duly comply with all the terms and covenants
contained herein and in each of the instruments and documents given to the
Purchasers in connection with or pursuant to this Agreement, all at the times
and places and in the manner set forth herein or therein.

 

5.11        Additional Covenants.

 

(a)           Except for transactions approved by a majority of the
disinterested directors of the Board of Directors, neither the Seller nor any of
its Subsidiaries shall enter into any transaction with any director, officer,
employee or holder of more than 5% of the outstanding capital stock of any class
or series of capital stock of the Seller or any of its Subsidiaries, member of
the family of any such person, or any corporation, partnership, trust or other
entity in which any such person, or member of the family of any such person, is
a director, officer, trustee, partner or holder of more than 5% of the
outstanding capital stock thereof, with the exception of transactions which are
consummated upon terms that are no less favorable than would be available if
such transaction had been effected at arms-length, in the reasonable judgment of
the Board of Directors.

 

(b)           The Seller shall timely prepare and file with the Securities and
Exchange Commission the form of notice of the sale of securities pursuant to the
requirements of Regulation D regarding the sale of the Preferred Stock under
this Agreement.

 

(c)           The Seller shall timely prepare and file such applications,
consents to service of process (but not including a general consent to service
of process) and similar documents and

 

--------------------------------------------------------------------------------


 

take such other steps and perform such further acts as shall be required by the
state securities law requirements of each jurisdiction where a Purchaser resides
as indicated on Schedule 1 with respect to the sale of the Preferred Stock and
Warrants under this Agreement.

 

(d)           Seller shall submit to Nasdaq an application for listing or
qualification of the Conversion Shares for trading or quotation thereon in the
time and manner required thereby, but, in any case, prior to the Closing Date.

 

5.12        Securities Laws Disclosure; Publicity. The Seller shall (i) on or
promptly after the Closing Date, issue a press release acceptable to BayStar
Capital II, L.P. disclosing the transactions contemplated hereby, and (ii) after
the Closing Date, file with the Commission a Report on Form 8-K disclosing the
transactions contemplated hereby. Except as provided in the preceding sentence,
neither the Company nor the Purchasers shall make any press release or other
publicity about the terms of this Agreement or the transactions contemplated
hereby without the prior approval of the other unless otherwise required by law
or the rules of the SEC or Nasdaq.

 

ARTICLE VI - CONDITIONS TO CLOSING

 

6.1          Conditions to Obligations of Purchasers to Effect the Closing. The
obligations of a Purchaser to effect the Closing and the transactions
contemplated by this Agreement shall be subject to the satisfaction at or prior
to the Closing, of each of the following conditions, any of which may be waived,
in writing, by a Purchaser:

 

(a)           The Seller shall deliver or cause to be delivered to each of the
Purchasers the following:

 

1.             (i)            One or more certificates evidencing the aggregate
number of shares of the Preferred Stock, duly authorized, issued, fully paid and
non-assessable, as is indicated on Schedule 1 to be purchased at the Closing by
such Purchaser, registered in the name of such Purchaser, in such denominations
as is indicated on Schedule 1 for such Purchaser; and

 

(ii)           One or more certificates evidencing the Warrants, registered in
the name of such Purchaser, in such denominations as is indicated on Schedule 1
for such Purchaser, pursuant to which such Purchaser shall be initially entitled
to purchase that number of shares of Common Stock as is indicated on Schedule 1.

 

2.             The Investor Rights Agreement, in the form attached hereto as
Exhibit C (the “Investor Rights Agreement”), duly executed by the Seller.

 

--------------------------------------------------------------------------------


 

3.             A legal opinion of Perkins Coie, LLP (“Seller’s Counsel”),
counsel to the Seller, in the form attached hereto as Exhibit D.

 

4.             A certificate of the Secretary of the Seller (the “Secretary’s
Certificate”), in form and substance satisfactory to the Purchasers, certifying
as follows:

 

(i)            that the Certificate of Designation authorizing the Preferred
Stock has been duly filed in the office of the Secretary of State of the State
of Washington, and that attached to the Secretary’s Certificate is true and
complete copy of the Articles of Incorporation of the Seller, as amended, and
the Certificate of Designation;

 

(ii)           that a true copy of the Bylaws of the Seller, as amended to the
Closing Date, is attached to the Secretary’s Certificate;

 

(iii)          that attached thereto are true and complete copies of the
resolutions of the Board of Directors of the Seller authorizing the execution,
delivery and performance of this Agreement and the Related Documents,
instruments and certificates required to be executed by it in connection
herewith and approving the consummation of the transactions in the manner
contemplated hereby including, but not limited to, the authorization and
issuance of the Preferred Stock and Warrants;

 

(iv)          the names and true signatures of the officers of the Seller
signing this Agreement and all other documents to be delivered in connection
with this Agreement;

 

(v)           such other matters as required by this Agreement; and

 

(vi)          such other matters as the Purchasers may reasonably request.

 

5.             Wire transfers to (A) Leerink Swann & Co. representing its fee
for services rendered in connection with this transaction and (B) Wiggin & Dana
LLP representing the Purchasers’ reasonable legal fees and other expenses as
described in Section 8.2 hereof; such fees may, at the election of the
Purchasers, be paid out of the funds due from the Purchasers at the Closing.

 

6.             Proof of due filing with the Secretary of State of the State of
Washington of the Certificate of Designation authorizing the Preferred Stock.

 

--------------------------------------------------------------------------------


 

7.             Seller shall have applied to each U.S. securities exchange,
interdealer quotation system and other trading market where its Common Stock is
currently listed or qualified for trading or quotation for the listing or
qualification of the Conversion Shares for trading or quotation thereon in the
time and manner required thereby.

 

8.             Such other documents as the Purchasers shall reasonably request.

 

(b)           The Seller shall have entered into a Closing Escrow Agreement with
Wiggin & Dana LLP (the “Escrow Agent”) in the form attached hereto as Exhibit E
(the “Escrow Agreement”).

 

(c)           The staff of Nasdaq shall have verbally confirmed to the Seller
that (i) it has reviewed this Agreement, the form of Certificate of Designation,
the form of Warrant and form of Investor Rights Agreement and (ii) on the basis
of such review, (A) approval by the shareholders of the Seller of the issuance
of the Preferred Stock and the Conversion Shares and the Warrants and the
Warrant Shares is not required and (B) the purchase and sale of the Preferred
Stock and the Conversion Shares and the Warrants and the Warrant Shares would
not violate any Nasdaq rule or policy or otherwise jeopardize the Seller’s
qualification for listing of its securities on Nasdaq.

 

6.2          Conditions to Obligations of the Seller to Effect the Closing. The
obligations of the Seller to effect the Closing and the transactions
contemplated by this Agreement shall be subject to the satisfaction at or prior
to the Closing of each of the following conditions, any of which may be waived,
in writing, by the Seller:

 

(a)           Each of the Purchasers shall deliver or cause to be delivered to
the Seller (i) payment of the portion of the Purchase Price set forth opposite
each Purchaser’s name on Schedule 1, in cash by either (x) wire transfer of
immediately available funds to an account designated in writing by Seller prior
to the date hereof, or (y) certified or cashier’s check; (ii) an executed copy
of this Agreement; (iii) an executed copy of the Investor Rights Agreement; and
(iv) such other documents as the Seller shall reasonably request.

 

(b)           The staff of Nasdaq shall have verbally confirmed to the Seller
that (i) it has reviewed this Agreement, the form of Certificate of Designation,
the form of Warrant and form of Investor Rights Agreement and (ii) on the basis
of such review, (A) approval by the shareholders of the Seller of the issuance
of the Preferred Stock and the Conversion Shares and the Warrants and the
Warrant Shares is not required and (B) the purchase and sale of the Preferred
Stock and the Conversion Shares and the Warrants and the Warrant Shares would
not violate any Nasdaq rule or policy or otherwise jeopardize the Seller’s
qualification for listing of its securities on Nasdaq.

 

--------------------------------------------------------------------------------


 

ARTICLE VII – INDEMNIFICATION, TERMINATION AND DAMAGES

 

7.1          Survival of Representations. Except as otherwise provided herein,
the representations and warranties of the Seller and the Purchasers contained in
or made pursuant to this Agreement shall survive the execution and delivery of
this Agreement and the Closing Date and shall continue in full force and effect
for a period of two (2) years from the Closing Date; provided, however, that the
Seller’s warranties and representations under Sections 3.13 (Taxes), 3.19
(Subsidiaries and Investments), 3.20 (Capitalization), and 3.21 (Options,
Warrants, Rights), shall survive the Closing Date and continue in full force and
effect until the expiration of all applicable statutes of limitation; and
further provided that the Seller’s warranties and representations under
Section 3.25 (Environmental Matters) shall survive the Closing Date and continue
in full force and effect for a period of six (6) years from the Closing Date.
The Seller’s and the Purchasers’ warranties and representations shall in no way
be affected or diminished in any way by any investigation of the subject matter
thereof made by or on behalf of the Seller or the Purchasers.

 

7.2          Indemnification.

 

(a)           The Seller agrees to indemnify and hold harmless the Purchasers,
their Affiliates, each of their officers, directors, partners, employees and
agents and their respective successors and assigns, from and against any losses,
damages, or expenses which are caused by or arise out of (i) any breach or
default in the performance by the Seller of any covenant or agreement made by
the Seller in this Agreement or in any of the Related Documents; (ii) any breach
of warranty or representation made by the Seller in this Agreement or in any of
the Related Documents (iii) any and all third party actions, suits, proceedings,
claims, demands, judgments, costs and expenses (including reasonable legal fees
and expenses) incident to any of the foregoing.

 

(b)           The Purchasers, severally and not jointly, agree to indemnify and
hold harmless the Seller, its Affiliates, each of their officers, directors,
partners, employees and agents and their respective successors and assigns, from
and against any losses, damages, or expenses which are caused by or arise out of
(i) any breach or default in the performance by the Purchasers of any covenant
or agreement made by the Purchasers in this Agreement or in any of the Related
Documents; (ii) any breach of warranty or representation made by the Purchasers
in this Agreement or in any of the Related Documents; and (iii) any and all
third party actions, suits, proceedings, claims, demands, judgments, costs and
expenses (including reasonable legal fees and expenses) incident to any of the
foregoing; provided, however, that a Purchaser’s liability under this
Section 7.2(b) shall not exceed the Purchase Price paid by such Purchaser
hereunder.

 

7.3          Indemnity Procedure. A party or parties hereto agreeing to be
responsible for or to indemnify against any matter pursuant to this Agreement is
referred to herein as the “Indemnifying Party” and the other party or parties
claiming indemnity is referred to as the “Indemnified Party”.  An Indemnified
Party under this Agreement shall, with respect to claims

 

--------------------------------------------------------------------------------


 

asserted against such party by any third party, give written notice to the
Indemnifying Party of any liability which might give rise to a claim for
indemnity under this Agreement within sixty (60) business days of the receipt of
any written claim from any such third party, but not later than twenty (20) days
prior to the date any answer or responsive pleading is due, and with respect to
other matters for which the Indemnified Party may seek indemnification, give
prompt written notice to the Indemnifying Party of any liability which might
give rise to a claim for indemnity; provided, however, that any failure to give
such notice will not waive any rights of the Indemnified Party except to the
extent the rights of the Indemnifying Party are materially prejudiced.

 

The Indemnifying Party shall have the right, at its election, to take over the
defense or settlement of such claim by giving written notice to the Indemnified
Party at least fifteen (15) days prior to the time when an answer or other
responsive pleading or notice with respect thereto is required. If the
Indemnifying Party makes such election, it may conduct the defense of such claim
through counsel of its choosing (subject to the Indemnified Party’s approval of
such counsel, which approval shall not be unreasonably withheld), shall be
solely responsible for the expenses of such defense and shall be bound by the
results of its defense or settlement of the claim. The Indemnifying Party shall
not settle any such claim without prior notice to and consultation with the
Indemnified Party, and no such settlement involving any equitable relief or
which might have an adverse effect on the Indemnified Party may be agreed to
without the written consent of the Indemnified Party (which consent shall not be
unreasonably withheld). So long as the Indemnifying Party is diligently
contesting any such claim in good faith, the Indemnified Party may pay or settle
such claim only at its own expense and the Indemnifying Party will not be
responsible for the fees of separate legal counsel to the Indemnified Party,
unless the named parties to any proceeding include both parties or
representation of both parties by the same counsel would be inappropriate due to
conflicts of interest or otherwise. If the Indemnifying Party does not make such
election, or having made such election does not, in the reasonable opinion of
the Indemnified Party proceed diligently to defend such claim, then the
Indemnified Party may (after written notice to the Indemnifying Party), at the
expense of the Indemnifying Party, elect to take over the defense of and proceed
to handle such claim in its discretion and the Indemnifying Party shall be bound
by any defense or settlement that the Indemnified Party may make in good faith
with respect to such claim. In connection therewith, the Indemnifying Party will
fully cooperate with the Indemnified Party should the Indemnified Party elect to
take over the defense of any such claim. The parties agree to cooperate in
defending such third party claims and the Indemnified Party shall provide such
cooperation and such access to its books, records and properties as the
Indemnifying Party shall reasonably request with respect to any matter for which
indemnification is sought hereunder; and the parties hereto agree to cooperate
with each other in order to ensure the proper and adequate defense thereof.

 

With regard to claims of third parties for which indemnification is payable
hereunder, such indemnification shall be paid by the Indemnifying Party upon the
earlier to occur of: (i) the entry of a judgment against the Indemnified Party
and the expiration of any applicable appeal period, or if earlier, five (5) days
prior to the date that the judgment creditor has the right to execute the
judgment; (ii) the entry of an unappealable judgment or final appellate decision

 

--------------------------------------------------------------------------------


 

against the Indemnified Party; or (iii) a settlement of the claim.
Notwithstanding the foregoing, the reasonable expenses of counsel to the
Indemnified Party shall be reimbursed on a current basis by the Indemnifying
Party. With regard to other claims for which indemnification is payable
hereunder, such indemnification shall be paid promptly by the Indemnifying Party
upon demand by the Indemnified Party.

 

7.4          Liquidated Damages.  (a)  The Seller and the Purchasers agree that
the Purchasers will suffer damages if a Breach Event (as defined below) occurs
or is ongoing. The Seller and the Purchasers further agree that it may not be
feasible to ascertain the extent of such damages with precision. If a Breach
Event (as defined below) occurs, then the Purchasers may elect, as liquidated
damages, and in addition to any other remedies legally available to such
Purchasers, to require that the Seller shall pay to the Purchasers liquidated
damages at a rate of 20% per annum of the aggregate Liquidation Amount of such
Purchasers’ outstanding Preferred Stock payable monthly in cash at the end of
each month in which the Breach Event is outstanding.

 

(b)           “Breach Event” means either:

 

(i)            Any breach of any material warranty or representation of the
Seller as of the date made in this Agreement or any agreement delivered herewith
which breach, if capable of being cured, has not been cured within ten (10) days
after notice of such breach has been given by the holders of a majority of
Preferred Stock to the Seller (the “Breach Cure Period”); or

 

(ii)           Any breach by the Seller of any material covenant or other
provision of this Agreement or any agreement delivered herewith which is within
the control of the Seller, and which breach, if capable of being cured, has not
been cured within the Breach Cure Period.

 

(c)           The Seller and the Purchasers have expressly negotiated this
Section 7.4, and have agreed that in light of the circumstances existing at the
time of execution of this Agreement, the liquidated damages expressed herein
represent a reasonable estimate of the harm likely to be suffered by the
Purchasers upon the occurrence of a Breach Event.

 

ARTICLE VIII - MISCELLANEOUS

 

8.1          Further Assurances. Each party agrees to cooperate fully with the
other parties and to execute such further instruments, documents and agreements
and to give such further written assurances as may be reasonably requested by
any other party to better evidence and reflect the transactions described herein
and contemplated hereby and to carry into effect the intents and purposes of
this Agreement, and further agrees to take promptly, or cause to be taken,

 

--------------------------------------------------------------------------------


 

all actions, and to do promptly, or cause to be done, all things necessary,
proper or advisable under applicable law to consummate and make effective the
transactions contemplated hereby, to obtain all necessary waivers, consents and
approvals, to effect all necessary registrations and filings, and to remove any
injunctions or other impediments or delays, legal or otherwise, in order to
consummate and make effective the transactions contemplated by this Agreement
for the purpose of securing to the parties hereto the benefits contemplated by
this Agreement.

 

8.2          Fees and Expenses. The Seller shall be responsible for the payment
of the Purchasers’ reasonable legal fees and other third-party expenses relating
to the preparation and negotiation of this Agreement and the Related Documents
and the consummation of the transactions contemplated herein and therein, up to
a maximum of $50,000 (which amount may be increased with the approval of the
Seller).

 

8.3          Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified in this Section prior to 5:00 p.m. (New York City time) on a business
day, (b) the next business day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Section on a day that is not a business day or later than 5:00 p.m. (New
York City time) on any business day, or (c) the business day following the date
of mailing, if sent by U.S. nationally recognized overnight courier service such
as Federal Express. The address for such notices and communications shall be as
follows:

 

If to the Purchasers at each Purchaser’s address set forth under its name on
Schedule 1 attached hereto, or with respect to the Seller, addressed to:

 

 

NeoRx Corporation

 

 

 

300 Elliott Avenue West

 

 

 

Seattle, Washington 98119

 

 

 

Attention:  President

 

 

 

Facsimile No.:  (206) 286-2537

 

or to such other address or addresses or facsimile number or numbers as any such
party may most recently have designated in writing to the other parties hereto
by such notice. Copies of notices to the Seller shall be sent to Perkins Coie,
LLP, 1201 Third Avenue, Suite 4800, Seattle, Washington 98101, Attention:  Faith
M. Wilson, Esq., Facsimile No. (206) 359-4237. Copies of

 

--------------------------------------------------------------------------------


 

notices to any Purchaser shall be sent to the addresses, if any, listed on
Schedule 1 attached hereto.

 

Unless otherwise stated above, such communications shall be effective when they
are received by the addressee thereof in conformity with this Section. Any party
may change its address for such communications by giving notice thereof to the
other parties in conformity with this Section.

 

8.4          Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
enforced in accordance with the laws of the State of New York without reference
to the conflicts of laws principles thereof.

 

8.5          Jurisdiction and Venue. This Agreement shall be subject to the
exclusive jurisdiction of the Federal District Court, Southern District of New
York and if such court does not have proper jurisdiction, the State Courts of
New York County, New York. The parties to this Agreement agree that any breach
of any term or condition of this Agreement shall be deemed to be a breach
occurring in the State of New York by virtue of a failure to perform an act
required to be performed in the State of New York and irrevocably and expressly
agree to submit to the jurisdiction of the Federal District Court, Southern
District of New York and if such court does not have proper jurisdiction, the
State Courts of New York County, New York for the purpose of resolving any
disputes among the parties relating to this Agreement or the transactions
contemplated hereby. The parties irrevocably waive, to the fullest extent
permitted by law, any objection which they may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement, or any judgment entered by any court in respect hereof brought
in New York County, New York, and further irrevocably waive any claim that any
suit, action or proceeding brought in Federal District Court, Southern District
of New York and if such court does not have proper jurisdiction, the State
Courts of New York County, New York has been brought in an inconvenient forum.
Each of the parties hereto consents to process being served in any such suit,
action or proceeding, by mailing a copy thereof to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
in this Section 8.5 shall affect or limit any right to serve process in any
other manner permitted by law.

 

8.6          Successors and Assigns. This Agreement is personal to each of the
parties and may not be assigned without the written consent of the other
parties; provided, however, that any of the Purchasers shall be permitted to
assign this Agreement to any Person to whom it assigns or transfers securities
issued or issuable pursuant to this Agreement.  Any assignee must be an
“accredited investor” as defined in Rule 501(a) promulgated under the Securities
Act.

 

8.7          Severability. If any provision of this Agreement, or the
application thereof, shall for any reason or to any extent be invalid or
unenforceable, the remainder of this Agreement and

 

--------------------------------------------------------------------------------


 

application of such provision to other persons or circumstances shall continue
in full force and effect and in no way be affected, impaired or invalidated.

 

8.8          Entire Agreement. This Agreement and the other agreements and
instruments referenced herein constitute the entire understanding and agreement
of the parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings.

 

8.9          Other Remedies. Except as otherwise provided herein, any and all
remedies herein expressly conferred upon a party shall be deemed cumulative with
and not exclusive of any other remedy conferred hereby or by law, or in equity
on such party, and the exercise of any one remedy shall not preclude the
exercise of any other.

 

8.10        Amendment and Waivers. Any term or provision of this Agreement may
be amended, and the observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively) only by a writing signed by the Seller and the holders of at
least a majority of the Preferred Stock then outstanding, and such waiver or
amendment, as the case may be, shall be binding upon all Purchasers. The waiver
by a party of any breach hereof or default in the performance hereof shall not
be deemed to constitute a waiver of any other default or any succeeding breach
or default. This Agreement may not be amended or supplemented by any party
hereto except pursuant to a written amendment executed by the Seller and the
holders of at least a majority of the Preferred Stock then outstanding.  No
amendment shall be effected to impact a holder of Preferred Stock in a
disproportionately adverse fashion without the consent of such individual holder
of Preferred Stock.

 

8.11        No Waiver. The failure of any party to enforce any of the provisions
hereof shall not be construed to be a waiver of the right of such party
thereafter to enforce such provisions.

 

8.12        Construction of Agreement; Knowledge. For purposes of this
Agreement, the term “knowledge,” when used in reference to a corporation means
the actual knowledge of the directors and executive officers (including, if
applicable, any person designated as a chief scientific, medical or technical
officer) of such corporation (including, without limitation, knowledge deemed
held pursuant to the following sentence of this definition).  Any director or
executive officer or other person will be deemed to have actual knowledge of a
particular fact, circumstance, event or other matter if a reasonable director or
executive officer or other person who holds a comparable position in a similarly
situated cancer therapeutics development company would have had knowledge of
such fact, circumstance, event or other matter had it occurred in or with
respect to such a company and had such director or executive officer made
commercially reasonable inquiry with respect thereof.

 

8.13        Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original as against any party whose
signature appears thereon and all of

 

--------------------------------------------------------------------------------


 

which together shall constitute one and the same instrument. This Agreement
shall become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
signatories. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

 

8.14        No Third Party Beneficiary. Nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or give any person
other than the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and permitted assigns, any
rights or remedies under or by reason of this Agreement.

 

8.15        Waiver of Trial by Jury.  THE PARTIES HERETO IRREVOCABLY WAIVE TRIAL
BY JURY IN ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

8.16        Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser under this Agreement or any Related Documents are
several and not joint with the obligations of any other Purchaser, and no
Purchaser shall be responsible in any way for the performance of the obligations
of any other Purchaser under any such agreement. Nothing contained herein or in
any Related Documents, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by such agreement. Each Purchaser
shall be entitled to independently protect and enforce its rights, including
without limitation, the rights arising out of this Agreement or out of the other
Related Documents, and it shall not be necessary for any other Purchaser to be
joined as an additional party in any proceeding for such purpose. Each Purchaser
represents that it has been represented by its own separate legal counsel in its
review and negotiation of this Agreement and the Related Documents. For reasons
of administrative convenience only, the Purchasers acknowledge and agree that
they and their respective counsel have chosen to communicate with the Company
through Wiggin & Dana LLP, but Wiggin & Dana LLP represents only SDS Merchant
Fund, LP, an affiliate of BayStar Capital II, L.P.

 

8.17        Beneficial Ownership Cap.  T.Rowe Price Associates, Inc. and its
designees (“T.Rowe Price”) hereby irrevocably notify the Seller pursuant to
Section 5(h)(iii) of the Certificate of Designation that it chooses not to be
governed by the Beneficial Ownership Cap (as defined in the Certificate of
Designation). This notice shall be deemed given in writing to the Seller prior
to the Date of Original Issue (as defined in the Certificate of Designation). 
T.Rowe Price further irrevocably notifies the Seller pursuant to Section 2.4(i)
of the Warrant that such Section 2.4(i) shall not apply to it.  This notice
shall be deemed given in writing prior to the date of issuance of the Warrant.

 

--------------------------------------------------------------------------------


 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

SELLER:

 

 

 

 

 

NEORX CORPORATION

 

 

 

By:

/s/ Jack L. Bowman

 

 

Name: Jack L. Bowman

 

Title: President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

OMNIBUS SIGNATURE PAGE TO

 

NEORX CORPORATION

 

PREFERRED STOCK AND WARRANT PURCHASE AGREEMENT

 

The undersigned hereby executes and delivers the Preferred Stock and Warrant
Purchase Agreement to which this signature page is attached, which, together
with all counterparts of the Agreement and signature pages of the other parties
named in said Agreement, shall constitute one and the same document in
accordance with the terms of the Agreement.

 

 

Print Name:

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

Facsimile:

 

 

 

 

SOC/EIN#:

 

 

 

 

Number of Shares of Series B Preferred
Stock Purchased

 

 

 

 

Number of Warrants Purchased

 

 

 

 

Aggregate Purchase Price

 

 

[See Schedule 1 for Purchaser signatories]

 

--------------------------------------------------------------------------------


 

Schedule 1

 

NeoRx Corporation.

 

Preferred Stock and Warrant Purchase Agreement
Purchasers and Shares of Preferred Stock and Warrants

 

Name, Address and Fax Number
of Purchaser

 

Copies of Notices to

 

Shares of
Preferred Stock
Purchased

 

Common Stock
Underlying Warrants

 

Purchase Price

 

 

 

 

 

 

 

 

 

BayStar Capital II, LLC
53 Forest Avenue, Suite 203
Old Greenwich, CT 06870

Attn: Steve Derby

Tel: (203) 967-5875
Fax: (203) 967-5851

 

Wiggin & Dana LLP
400 Atlantic Street
Stamford, CT 06901

Telephone: (203) 363-7630
Facsimile:  (203) 363-7676 

Attn: Michael Grundei, Esq

 

500

 

200,000

 

$

5,000,000

 

 

 

 

 

 

 

 

 

Royal Bank of Canada
1 Liberty Plaza, 2nd Floor
165 Broadway
New York, NY 10006

Attn: Richard Tavoso
Attn: Steven Milke

Tel: (212) 858-7200

 

 

 

1,000

 

400,000

 

$

10,000,000

 

--------------------------------------------------------------------------------


 

Name, Address and Fax Number
of Purchaser

 

Copies of Notices to

 

Shares of
Preferred Stock
Purchased

 

Common Stock
Underlying Warrants

 

Purchase Price

 

 

 

 

 

 

 

 

 

T. Rowe Price Health Sciences Fund, Inc.

Nominee Name: Lobstercrew & Co.

Delivery Instructions:

State Street Bank
New York Settlements
DTC/NY Window
55 Water Street
New York, NY 10041

Attn: Robert Mendez

 

Darrell N. Braman
Vice President
T. Rowe Price Associates, Inc.
100 E. Pratt Street
Baltimore, MD 21202

Tel: (410) 345-2013
Fax: (410) 345-6575

 

45

 

18,000

 

$

450,000

 

 

 

 

 

 

 

 

 

TD Mutual Funds - TD Health Sciences Fund

Nominee name: Mac & Co.

Delivery Instructions:

Physical Deliveries New York
Mellon Securities Trust Co.
120 Broadway, 13th Floor

New York, NY 10271

 

Darrell N. Braman
Vice President
T. Rowe Price Associates, Inc.
100 E. Pratt Street
Baltimore, MD 21202

Tel: (410) 345-2013
Fax: (410) 345-6575

 

13

 

5,200

 

$

130,000

 

--------------------------------------------------------------------------------


 

Name, Address and Fax Number
of Purchaser

 

Copies of Notices to

 

Shares of
Preferred Stock
Purchased

 

Common Stock
Underlying Warrants

 

Purchase Price

 

 

 

 

 

 

 

 

 

Valic Company I – Health Sciences Fund

Nominee name: Squidrig & Co.

Delivery Instructions:

State Street Bank
2 Avenue de Lafayette, 5 Northwest
Boston, MA 02110

 

Darrell N. Braman
Vice President
T. Rowe Price Associates, Inc.
100 E. Pratt Street
Baltimore, MD 21202

Tel: (410) 345-2013
Fax: (410) 345-6575

 

5

 

2,000

 

$

50,000

 

 

 

 

 

 

 

 

 

Manufacturers Investment Trust – Health Sciences Trust

Nominee name: Lamppost & Co.

Delivery Instructions:

State Street Bank
2 Avenue de Lafayette, 5 Northwest
Boston, MA 02110

 

Darrell N. Braman
Vice President
T. Rowe Price Associates, Inc.
100 E. Pratt Street
Baltimore, MD 21202

Tel: (410) 345-2013
Fax: (410) 345-6575

 

6

 

2,400

 

$

60,000

 

 

 

 

 

 

 

 

 

IDEX Mutual Funds – IDEX T. Rowe Price Health Sciences
Nominee name: Hare & Co.

Delivery Instructions:

Bank of New York
One Wall Street
Window A
New York, NY 10286

 

Darrell N. Braman
Vice President
T. Rowe Price Associates, Inc.
100 E. Pratt Street
Baltimore, MD 21202

Tel: (410) 345-2013
Fax: (410) 345-6575

 

3

 

1,200

 

$

30,000

 

--------------------------------------------------------------------------------


 

Name, Address and Fax Number
of Purchaser

 

Copies of Notices to

 

Shares of
Preferred Stock
Purchased

 

Common Stock
Underlying Warrants

 

Purchase Price

 

 

 

 

 

 

 

 

 

Raytheon Company Combined DB/DC Master Trust – Health Sciences

Nominee name: BOST & Co.

Delivery Instructions:

Mellon Securities Trust Co.
120 Broadway, 13th Floor
New York, NY 10271

 

Darrell N. Braman
Vice President
T. Rowe Price Associates, Inc.
100 E. Pratt Street
Baltimore, MD 21202

Tel: (410) 345-2013
Fax: (410) 345-6575

 

1

 

400

 

$

10,000

 

 

 

 

 

 

 

 

 

Raytheon Master Pension Trust – Health Sciences

Nominee name: BOST & Co.

Delivery Instructions:

Mellon Securities Trust Co.
120 Broadway, 13th Floor
New York, NY 10271

 

Darrell N. Braman
Vice President
T. Rowe Price Associates, Inc.
100 E. Pratt Street
Baltimore, MD 21202

Tel: (410) 345-2013
Fax: (410) 345-6575

 

2

 

800

 

$

20,000

 

 

 

 

 

 

 

 

 

Totals:

 

 

 

1575

 

630,000

 

$

15,750,000

 

--------------------------------------------------------------------------------